IN THE SUPREME COURT OF THE STATE OF NEVADA


                   DAVID ANTHONY SHEARER,                                       No. 84101
                                     Appellant.
                                 vs.
                   THE STATE OF NEVADA,
                                                                                       FILED
                                     Respondent.                                        FEB 1 1•2022
                                                                                       ELIZABElli A. BROM
                                                                                     CLERKONPREME COURT
                                                                                    By      • "i
                                                                                         DEPUTY CLERK     f
                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a judgment of conviction. Second
                   Judicial District Court, Washoe County; Connie J. Steinheimer, Judge.
                                 This court's review of this appeal reveals a jurisdictional defect.
                   Specifically, the district court entered the judgment of conviction on
                   November 3, 2020. Appellant did not file the notice of appeal, however,
                   until January 13, 2022, well after the expiration of the 30-day appeal period
                   prescribed by NRS 34.575. See NRAP 4(b); Lozada v. State, 110 Nev. 349,
                   352, 871 P.2d 944, 946 (1994) (explaining that an untimely notice of appeal
                   fails to vest jurisdiction in this court). Accordingly, we conclude that we
                   lack jurisdiction to consider this appeal, and we
                                 ORDER this appeal DISMISSED.




                                                                         , J.
                                             Hardesty


                         A4;44..0                                                               J.
                   Stiglich                                     Herndon


SUPREME COURT
     OF
   NEVADA

(0) I947A   ztem
                                                                                              # -0(1
                cc:   Hon. Connie J. Steinheimer, District Judge
                      David Anthony Shearer
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
      OF
   NEVADA


  I947A